      Case: 2:21-cv-00018-SEP Doc. #: 1 Filed: 03/17/21 Page: 1 of 5 PageID #: 1




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION


 JESSE W. SEARCY,
                                                       CIVIL COMPLAINT
              Plaintiff,

 v.                                                    CASE NO. 2:21-cv-00018

 NATIONAL CREDIT SYSTEMS, INC.,
                                                       DEMAND FOR JURY TRIAL
              Defendant.


                                            COMPLAINT

        NOW COMES Jesse W. Searcy (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of National Credit Systems, Inc. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Missouri, a substantial portion the events or omissions giving rise to the

claims occurred within the Eastern District of Missouri, and Plaintiff resides in the Eastern District

of Missouri.




                                                   1
    Case: 2:21-cv-00018-SEP Doc. #: 1 Filed: 03/17/21 Page: 2 of 5 PageID #: 2




                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a is a

“consumer” as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47

U.S.C. §153(39).

    5. Defendant is a third party debt collection service with its principal place of business in

Atlanta, Georgia. Defendant regularly collects upon consumers located within the state of

Missouri.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Prior to the events giving rise to this cause of action, Plaintiff moved out of an apartment

unit from Bailey Ranch Apartments.

    8. Plaintiff had an outstanding balance of approximately $2,400(“subject debt”).

    9. Subsequently, Plaintiff defaulted on the subject debt.

    10. Sometime thereafter, Defendant acquired the right to collect on the defaulted subject debt.

    11. Around February 24, 2021, Plaintiff checked his credit reports. Upon checking his reports,

Plaintiff noticed that Defendant was reporting the subject debt.

    12. Immediately thereafter, Plaintiff called Defendant and attempted to resolve his outstanding

balance. During this call, Defendant’s representative stated that if Plaintiff had the ability to settle

the subject for $1,433. Defendant’s representative further stated that Plaintiff’s account would be

marked as “paid in full” and with a zero balance on his credit reports.

    13. Due to Defendant’s assurances, Plaintiff made the payment and settled the subject debt.



                                                   2
    Case: 2:21-cv-00018-SEP Doc. #: 1 Filed: 03/17/21 Page: 3 of 5 PageID #: 3




   14. On March 15, 2021, Plaintiff checked his credit reports. To his dismay, Defendant was not

reporting the balance as paid in full, but as “dispute resolved, customer disagrees”, open, and with

an outstanding balance of $956.

   15. Consequently, Plaintiff placed a call to Defendant to ascertain what had happened. After

Plaintiff explained that he only made a payment because he was informed the subject debt would

be paid in full, Defendant’s representative stated that the subject debt was being reported

accurately and nothing would come of the phone call.

   16. Concerned about the violations of his rights, Plaintiff sought the assistance of counsel.

   17. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s deceptive and misleading collection actions.

   18. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

   19. Plaintiff suffered from emotional distress and mental anguish due to Defendant’s unlawful

attempts to collect

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff restates and realleges paragraphs 1 through 19 as though fully set forth herein.

   21. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   22. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   23. Moreover, Defendant is a “debt collector” because it acquired rights to the debt after it was

in default. 15 U.S.C. §1692a(6).




                                                  3
    Case: 2:21-cv-00018-SEP Doc. #: 1 Filed: 03/17/21 Page: 4 of 5 PageID #: 4




    24. The debt in which Defendant attempting to collect upon is a “debt” as defined by FDCPA

§1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

    25. Defendant used the phone to attempt to collect the debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

    26. Defendant’s communications to Plaintiff were made in connection with the collection of

the debt.

    27. Defendant violated 15 U.S.C. §§1692e, e(2), e(10), and f through its unlawful debt

collection practices.

        a. Violations of FDCPA § 1692e

    28. Defendant violated 15 U.S.C. §1692e by using false, deceptive, misleading, and unfair

means in attempting to collect the alleged subject debt.

    29. Defendant violated 15 U.S.C. §1692e(2) and e(10) using false or deceptive means to collect

or attempt to collect the subject debt. The deceitful statements and action Defendant’s

representative made and took were solely for the purpose of dragooning Plaintiff into making a

payment on the subject debt. Specifically, Defendant misleadingly told Plaintiff it would report

the subject debt as paid in full in order to coerce Plaintiff into making a payment, even though it

had no intention of reporting the debt as paid in full.

        b. Violations of FDCPA § 1692f

    30. Defendant violated §1692f by engaging in unfair or unconscionable conduct when

attempting to collect the subject debt. Specifically, Defendant unfairly misrepresented its

intentions to credit report the subject debt to Plaintiff.




                                                    4
   Case: 2:21-cv-00018-SEP Doc. #: 1 Filed: 03/17/21 Page: 5 of 5 PageID #: 5




   31. Defendant’s unfair and unconscionable actions were nothing more than reprehensible

strong-arm tactics used in an attempt to coerce a Plaintiff into making a payment on the debt.

   32. Upon information and belief, Defendant systematically attempts to collect debts through

false, misleading, and unconscionable conduct and has no procedures in place to assure compliance

with the FDCPA.

   33. As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff JESSE W. SEARCY respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.



Dated: March 17, 2021                                Respectfully Submitted,
                                                     /s/ Alexander J. Taylor
                                                     Alexander J. Taylor, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (331) 307-7646
                                                     ataylor@sulaimanlaw.com




                                                5
